Citation Nr: 1226647	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  05-37 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchial asthma.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from May to December 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  This decision considered the Veteran's claim for service connection for bronchial asthma to be reopened and denied it on the merits.  Notably, the Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen the service-connection claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  

In August 2007, the Board declined to reopen the Veteran's claim for service connection for bronchial asthma.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (CAVC).  A September 2008 CAVC Order vacated the decision declining to reopen the claim and remanded the claim for readjudication in accordance with an August 2008 Joint Motion for Remand (JMR).  In August 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration in compliance with the JMR.

The Board again declined to reopen the Veteran's claim for service connection for bronchial asthma in January 2011.  The Veteran again appealed the Board decision to the CAVC.  A July 2011 CAVC Order vacated the decision declining to reopen the claim and remanded the claim for readjudication in accordance with a July 2011 JMR.  

In September 2011, the Board remanded the case to the AMC for additional development and consideration in compliance with the JMR.  This development was accomplished.  In May 2012, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

	



FINDINGS OF FACT

1.  An unappealed March 1999 rating decision denied service connection for bronchial asthma, because it was a pre-existing disability that had not been aggravated by the Veteran's military service.

2.  None of the new evidence associated with the claims file since the March 1999 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, or raises a reasonable possibility of substantiating the claim for service connection for bronchial asthma. 


CONCLUSIONS OF LAW

1.  The March 1999 rating decision denying service connection for bronchial asthma is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has not been received since that March 1999 denial to reopen a claim of entitlement to service connection for bronchial asthma.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Before addressing the merits of the issue decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letter from the RO issued in November 2003 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The RO's notices were in the preferred sequence, before the adjudication by the AOJ/RO in December 2003, and without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

A more recent April 2006 letter notified him of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  Of equal or even greater significance, since providing this additional Dingess notice, the AMC has readjudicated the claim in the May 2012 SSOC, including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  
The November 2003 notice letter also complied with the mandates of Kent v. Nicholson, 20 Vet. App. 1 (2006); that is, the Veteran was advised of the basis for the prior denials.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to him, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his petition to reopen his service-connection claim (as well as to substantiate the underlying service-connection claim) and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  

He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard, 4 Vet. App. at 384.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claim during the course of this appeal.  The RO obtained his service treatment records (STRs) and VA treatment records.  

The duty to provide a VA examination for a medical nexus opinion only arises once there is new and material evidence to reopen a previous and finally decided claim.  38 C.F.R. § 3.159(c)(4)(iii).  Because the Board finds no new and material evidence to reopen his claim for bronchial asthma, there is then no requirement to have him examined for a medical nexus opinion concerning this claim.  However, the Board notes that a VA examination was provided in April 2012 that offered a medical opinion against the Veteran's claim, indicating that the Veteran's pre-existing bronchial asthma was not aggravated in service.  The Board finds that this examination was more than adequate in that it was based on a review of the entire claims file, consideration of the lay testimony of record, and clinical examination/testing.  Consequently, there is no reasonable possibility of substantiating his underlying service-connection claim.  As such, another VA C&P examination and medical nexus opinion is not warranted.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Social Security Administration (SSA) Medical Records

VA's duty to assist includes a duty to obtain relevant records from a Federal department or agency, if available.  See 38 C.F.R. § 3.159(c)(2) (2011).  If VA has made continued efforts to obtain Federal records and concludes that it is reasonably certain that the records do not exist or that further efforts to obtain them would be futile, VA must provide the Veteran with oral or written notice of that fact and make a record of any oral notice conveyed to the Veteran.  38 C.F.R. § 3.159(e)(1) (2011).  

In this case, the Veteran reported in a May 2004 letter that he had been recently awarded SSA disability benefits for his bronchial asthma.  On June 24, 2005, the RO made a request to obtain the Veteran's SSA disability records.  On June 30, 2005, the RO received a negative response from the SSA National Records Center (NRC) that stated the requested medical records could not be sent to VA, because the requested folder could not be located.  The NRC noted that the Veteran's disability benefits had been denied.  

In accordance with the remand directives of an August 2008 JMR, the Board remanded this claim in August 2010 for the RO to provide a proper notification letter to the Veteran that complied with 38 C.F.R. § 3.159(e)(1).  In an August 2010 letter, the RO notified the Veteran that it had requested copies of his disability medical records from SSA on June 24, 2005, and that it had received a response on June 29, 2005, stating that the Veteran had been denied benefits.  The letter also requested the Veteran to submit any paperwork that showed a different outcome.  

However, as highlighted by the July 2011 JMR remand directives, the August 2010 notification letter did not state that VA was unable to obtain records or clearly identify which records were not retrieved.  In accordance with the remand directives of the July 2011 JMR, the Board again remanded this claim in September 2011 for the RO/AOJ to provide an adequate notification letter to the Veteran in accordance with 38 C.F.R. § 3.159(e)(1).  On remand, the AOJ issued such notification to the Veteran in September 2011 and the Board finds this letter complied with 38 C.F.R. § 3.159(e)(1).  

In particular, the September 2011 notice from the AOJ stated that VA had been unable to obtain his disability medical records and that VA attempted to obtain such records from the SSA (i.e. letter clearly identified the records that were unable to be obtained); and requested the Veteran to send the records to the AOJ if in the Veteran's possession or to inform the AOJ of the location of the records; notified the Veteran that he is ultimately responsible for providing any evidence identified as unavailable by VA; and notified him that a decision would be made on the claim within 30 days if no further evidence was submitted.  The Board acknowledges that the AOJ's September 2011 notice letter did not elaborate on the efforts that VA made to obtain those SSA records.  However, the AOJ's August 2010 notice (discussed above) indicated that the AOJ had requested copies of his disability medical records from SSA on June 24, 2005, although a negative response was received on June 29, 2005.  Read together, the August 2010 and September 2011 notice letters from the AOJ fully comply with VA's duty to notify under § 3.159(e)(1), concerning VA's inability to obtain pertinent medical records from SSA.

Moreover, on a June 2012 form, the Veteran stated that he had no additional evidence to submit.  See June 2012 SSOC Notice Response form letter from the Veteran.  In this regard, the Board is therefore satisfied there was substantial compliance with the September 2011 Board remand directive; i.e., to send the Veteran a notice letter specifically notifying him of VA's inability to obtain SSA records.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  All procedures to obtain the Veteran's missing SSA disability records were correctly followed.  Since all efforts have been exhausted, further attempts would be futile, so there is no basis for any further pursuit of his SSA records.  38 C.F.R. § 3.159(e)(1).  As such, no additional action in this regard is warranted.  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis

In a June 1969 decision, the RO denied the Veteran's claim for service connection for bronchial asthma.  The RO denied the Veteran's claim because there was no evidence showing that the Veteran's pre-existing bronchial asthma was aggravated by his period of service.  38 U.S.C.A. §§ 1110; 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011) (A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.).  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

The RO declined to reopen the Veteran's claim, in an October 1991 letter, because the Veteran failed to submit any new evidence pertinent to his claim.  
Then, in the RO's rating decision dated in March 1999, the RO found the Veteran had not submitted new and material evidence to reopen the claim for service connection for bronchial asthma.  The RO emphasized the absence of evidence tending to show that the Veteran's asthma condition actually became worse during his brief period of active service.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  Id.

The Veteran applied to reopen his claim for service connection for bronchial asthma in June 2003.  The RO appeared to reopen this claim in a December 2003 rating decision, but denied the underlying service-connection claim on its merits.  
Because the claim for bronchial asthma has been previously considered and denied, and those prior decisions were not timely appealed, the Board has the jurisdictional responsibility to determine whether there is new and material evidence to reopen this claim since the last final and binding decision in March 1999, irrespective of what the RO may have determined concerning this, because this threshold preliminary determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

As noted, the submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.  

The Court has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. , see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The evidence of record at the time of the final and binding March 1999 rating decision consisted of service treatment records (STRs), post-service VA treatment records, and personal statements.

Therefore, the Board must consider the evidence added to the record since the last final and binding decision for bronchial asthma in March 1999, which includes recent VA outpatient treatment records, the Veteran's personal statements, and the April 2012 VA compensation examination and medical opinion report.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

In particular, in support of his application to reopen his claim, post-service VA treatment records dated from November 1998 to September 2010 were obtained.  These records show that the Veteran received intermittent treatment for bronchitis, upper respiratory infection, bronchial asthma, and chronic obstructive pulmonary disease (COPD).  However, there is no indication in any of the additional treatment records that the Veteran's bronchial asthma had been aggravated by his period of service.

The new evidence of record still does not reflect any competent evidence of aggravation of his pre-existing bronchial asthma during his active service.  
Indeed, to the contrary, the October 2009 VA examiner expressly discredits this notion that the Veteran's bronchial asthma was aggravated during military service, stating that the "asthma was unlikely incurred or aggravated during service."  Rather, the examiner cited the Veteran's own reported history of smoking tobacco for 44 years as having instead contributed to his obstructive lung disease.

As such, the Board finds that no new and material evidence has been submitted with regard to the claim for service connection for bronchial asthma.  This evidence is "new" in that it was not previously before agency decision makers at the time of the final March 1999 decision.  However, none of this evidence is "material" for purposes of reopening the claim.  Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the final March 1999 rating decision is cumulative of the evidence already of record and does not raise a reasonable possibility of substantiating the claim.  On the contrary, the newly received VA examination report is evidence against the Veteran's claim.

The additional records simply do not show that the Veteran's current bronchial asthma was aggravated by his period of service.  They merely demonstrate that the Veteran has received continued treatment for various pulmonary disabilities.  Additional evidence which consists of records of post-service treatment that does not indicate that a condition is service-connected, is not new and material.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993); see also Morton v. Principi, 3 Vet. App. 508, 509 (1992) (Observing that evidence of the appellant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  The presence of a current disability was already established at the time of the last final decision.  The Board observes that the Veteran's additional medical records and statements do not provide any relevant details regarding the possibility of in-service aggravation that were not known or advanced at the time of the prior denials.  Accordingly, the evidence does not establish a fact necessary to substantiate the claim or trigger any duty to assist; thus, the claim for service connection for bronchial asthma cannot be reopened.  38 C.F.R. § 3.156(a).  

Therefore, it is the determination of the Board that new and material evidence has not been submitted with regard to the claim.  The claim for service connection for bronchial asthma is not reopened and the benefits sought on appeal with regard to that claim remain denied.  


(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been received, the Veteran's application to reopen a claim of entitlement to service connection for bronchial asthma is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


